Case 0:21-cv-61427-RKA Document 20 Entered on FLSD Docket 09/01/2021 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 0:21-cv-61427-RKA
  JOHN LUCA,

         Plaintiff,
  v.

  UNITED COLLECTION BUREAU, INC,

        Defendant.
  ___________________________________________/

                               JOINT NOTICE OF MEDIATION

         Plaintiff John Luca and Defendant United Collection Bureau, Inc. (collectively, the

  “Parties”) advise this Court that the Parties have agreed upon the selection of Barbara Locke of

  Ehrich Locke Mediation, to mediate this matter. Mediation has been scheduled for 1:00 PM on

  January 13, 2022, at the Law Offices of Jibrael S. Hindi, 110 S.E. 6TH STREET, SUITE 1700,

  FORT LAUDERDALE, FLORIDA 33301, and/or via remote means, e.g., Zoom, with this

  Court’s permission.1

         DATED: September 1, 2021

   /s/ Thomas J. Patti                       .     /s/ Joseph Merical                   .
  THOMAS J. PATTI, ESQ.                            JOSEPH MERICAL
  Florida Bar No.: 118377                          E-Mail: jmerical@grsm.com
  E-mail:tom@jibraellaw.com                        Florida Bar No. 0095663
  The Law Offices of Jibrael S. Hindi              GORDON REES SCULLY MANSUKHANI, LLP
  110 SE 6th Street, Suite 1744                    41 S. High Street, Suite 2495
  Fort Lauderdale, Florida 33301                   Columbus, Ohio 43215
  Phone: 954-907-1136                              Phone: 614-340-5558

  COUNSEL FOR PLAINTIFF                            COUNSEL FOR DEFENDANT




  1
    To the extent the meditation will be conducted via remote means, the Parties shall jointly seek
  this Court’s permission via a separate filing.

                                            Page 1 of 1
